UPON REHEARING EN BANC
Opinion
PER CURIAM.
On October 24, 1989, a panel of this Court reversed the rape conviction of Roger Dale League. 9 Va. App. 199, 385 S.E.2d 232 (1989). A dissenting opinion was filed in the panel decision. Pursuant to Code § 17-116.02(D), the Court of Appeals convened en banc to consider the issues presented. Whereupon, the Court of Appeals reverses the conviction of Roger Dale League for the reasons stated in the majority panel opinion at 9 Va. App. 199, 385 S.E.2d 232.
Accordingly, the stay of this Court’s October 24, 1989 mandate is lifted, the judgment of the trial court is reversed, the verdict of the jury is set aside, and the case is remanded to the Circuit Court of Henrico County.
*429This order shall be certified to the trial court.
Koontz, C.J., Baker, J., Barrow, J., Benton, J., Coleman, J., Duff, J., Keenan, J., Moon, J., and Willis, J., concurred.
Cole, J., dissented.